DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Reference CB in the information disclosure statement filed 25 September 2019 has been lined through because it is not in the English language and it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of its information.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 2 are objected to because they are more than one sentence in length.  Claims must begin with a capital letter, end with a period, and periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamoto et al. (WO 2015/147302A1).
Note: since WO 2015/147302A1 is not in the English language, US 2017/0072665A1 is relied upon as an English translation as per the IDS filed 25 September 2019.
	Iwamoto et al. is directed to an interlayer film for laminated glass making a gap - i.e. void - difficult to generate at an end part of the sheet of sheet of laminated glass (paragraph 0012).  The end part is considered shorter than or equal to 1 mm from the end part in the inwardly facing oC and comprises a polyvinyl butyral resin and a plasticizer while the second and third layers also comprise a polyvinyl butyral (paragraphs 0141-0144 and Tables 1 & 2).  The laminated glass may be used in as a windshield, side glass, roof glass, or rear glass of an automobile (paragraph 0124).
	Regarding claim 7, the vacuum lamination process of Iwamoto et al. results in the protrusion of interlayer from the sheets of glass (paragraph 0148).
	Regarding claim 12, one of ordinary skill in the art would expect laminated glass used as a windshield, side glass, or rear glass of an automobile to have a visible light transmittance meeting the limitations of this claim to allow the driver of the automobile to safely operate the vehicle.  Alternatively, it would have been obvious to one of ordinary skill in the art to maximize the visible light transmittance of the laminated glass so that the driver can more clearly see where he or she is going.
	Regarding claim 13, Iwamoto et al. do not require the exterior side of their laminated glass to be covered with a black coating.
	Regarding claim 15, one of ordinary skill in the art would expect laminated glass used as a side glass in an automobile to be exposed to the outdoors as automobiles are commonly used outdoors.
	While Iwamoto et al. do not subject their laminated glass to the first or second light irradiation tests set forth in claims 1 and 2, their interlayer is explicitly designed to not form gaps in end regions (paragraph 0012), and is expressly shown to generate no gaps or a gap only within 
	The laminated glass tested in the Examples is 8 cm by 8 cm (paragraph 0148), meaning the laminated glass of Examples 1-18 is showed to generate no gaps or only a gap within a distance of less than 1 mm from the end when subjected to about 117,187 W/m2 (i.e. 750 W/64 cm2) of irradiation for 2,000 hr.  Furthermore, in the embodiments of the Examples the polyvinyl butyral of the first layer has an acetylation degree of 1.6 to 25 mol% while that of the second and third layers have acetylation degrees of 0.8 mol% (Tables 1 and 2) - therefore, one of ordinary skill in the art would expect the interlayer and glass laminate formed with the interlayer to have enhanced moisture resistance.
	Since one of ordinary skill in the art would expect the interlayer and resulting glass laminate of Iwamoto to have enhanced moisture resistance and since glass laminate is able to withstand significantly more radiation for a significantly longer time than is used in either the first light irradiation test in claim 1 (i.e. 117,187 W/m2 vs 180 W/m2 and 2,000 hr vs. four 144 hr cycles) or the second light irradiation test in claim 2 (i.e. 117,000 W/m2 vs 180 W/m2 and 2,000 hr vs. seven 144 hr cycles), one of ordinary skill in the art would expect no voids or a voids only within 1 mm of less inward from an end part to be generated in the laminated glass of Iwamoto et al. when subjected to the first and second irradiation tests of claims 1 and 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787